Mr. Presiding Justice Eldredge delivered the opinion of the -court. Abstract of the Decision. Conteacts, § 86*—when promise to pay off incumbrance unsupported by consideration. A promise by the widow of a deceased member of a religious congregation to pay off an incumbrance on church property in consideration of funeral rites performed and to be performed upon the deceased, and empowering the trustees of the congregation to enforce the promise, held not to be a promise by anybody to anybody, except to the maker thereof, and not founded upon a valid consideration.